DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings received on 03/11/2021 have been accepted by the examiner.

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Information Disclosure Statement
Acknowledgment is made of applicant's Information Disclosure Statement (IDS) Form PTO-1449, filed 03/11/2021.  The information disclosed therein was considered.


Allowable Subject Matter  
Claims 1-21 are allowable. 
	
Regarding claim 1, Nemirovsky et al (US20130056353) discloses a storage device comprising (FIG 3; 200): a first conductive layer (FIG 3; [0042-00045];136); 5a second conductive layer (FIG 3; 34-35); 
Liao et al(US20160072132) discloses a storage device comprising(FIG 3A; 300): a first conductive layer(FIG 3A; [0055 & 0086]; 106); 5a second conductive layer(FIG 3A; 102); a fluid layer provided between the first conductive layer and the second conductive layer(104).

Ioth et al (US20210249595) discloses  a first control electrode provided between the first 10conductive layer and the second conductive layer; a first insulating layer provided between the first conductive layer and the first control electrode, the first insulating layer surrounding the fluid layer(FIG 2;[0018 and 0036] discloses first and second conductive layers 1 and 2, an insulating layer 3 between 1 and 2, and first and second surfaces 3b and 3c, an electrolyte layer 4 in the pore of 3a of layer 3 and liquid passing between 3b and 3c surfaces). 
Van Rooyen et al (US10968481 FIG 1H; Abstract) discloses a first and a second insulating layers and source and drain electrode disposed over the first insulating layer, wherein the second insulating layer is above the first insulating layer. 
Ruiz et al (US10290804) discloses an insulating layer provided between the first 15control electrode and the second conductive layer, the insulating layer surrounding the fluid layer FIG 3A-3C; col 8, lines 37-58 discloses insulating layer 40 between first electrode 20 and 47, wherein 40 surrounding the fluid layer e.g., 53). 

However, with respect to claim 1, none of the prior art teaches, suggests or renders obvious, either alone in combination; and a second insulating layer provided between the first 15control electrode and the second conductive layer, the second insulating layer surrounding the fluid layer, wherein a first cross-sectional area of the fluid layer in a first cross-section perpendicular to a first direction from the 
However, with respect to claim 16, none of the prior art teaches, suggests or renders obvious, either alone in combination a second insulating layer provided between the first control electrode and the second conductive layer, the second insulating layer surrounding the fluid layer; and an insulator extending in a first direction from the 20first conductive layer toward the second conductive layer, the insulator surrounded by the fluid layer. Claims 17-21 are allowed because of their dependency to the allowed base claim 16.

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUNA A TECHANE whose telephone number is (571)272-7856. The examiner can normally be reached 571-272-7856.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 571-272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MUNA A TECHANE/Primary Examiner, Art Unit 2827